DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-13, 15-16, 21-22, 32-35, 37-38, and 43-44 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a system/method of detecting a heart failure condition using an intrinsic frequency of an arterial pressure waveform of the patient, and determining a heart failure based on the assessment. The prior art of record fails to anticipate and/or render obvious to the claimed invention as they do not disclose a system/method of:
 determining an estimated arterial pressure waveform of the patient based on an arterial impedance signal received from at least two of the plurality of electrodes, wherein the estimated arterial pressure waveform comprises a plurality of arterial pressure cycles and wherein each of the plurality of arterial pressure cycles corresponds to a different cardiac cycle of a plurality of cardiac cycles of the patient.
The closest prior art is disclosed as Pahlevan (US 2013/0184573 A1) which discloses a cardiac health measurement system using arterial pressure waveforms using methodology such as ultrasound, and the intrinsic frequency for heart failure; Pahlevan does not disclose the arterial pressure cycles corresponding to a different cardiac cycle of a plurality of cardiac cycles of a patient. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792